Case 18-70018-sms      Doc 209     Filed 03/08/21 Entered 03/08/21 14:16:05          Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                          :   CHAPTER 11
                                                :
THAKORJI, INC.,                                 :   CASE NO. 18-70018 - SMS
                                                :
               DEBTOR.                          :
                                                :
NANCY J. GARGULA,                               :
UNITED STATES TRUSTEE,                          :
                                                :
               MOVANT,                          :
                                                :
v.                                              :   CONTESTED MATTER
                                                :
THAKORJI, INC.,                                 :
                                                :
               RESPONDENT.                      :

     UNITED STATES TRUSTEE’S WITHDRAWAL OF MOTION FOR AN ORDER
          DIRECTING THE APPOINTMENT OF A CHAPTER 11 TRUSTEE

         The United States Trustee for Region 21 in furtherance of her administrative

responsibilities imposed pursuant to 28 U.S.C. § 586(a) hereby withdraws that certain Motion for

an Order Directing the Appointment of a Chapter 11 Trustee filed in this case on February 24,

2021 (Doc. No. 198).

                                                    NANCY J. GARGULA
                                                    UNITED STATES TRUSTEE
                                                    REGION 21

                                                    By:            /s/
                                                    Lindsay P. S. Kolba
                                                    Georgia Bar No. 541621
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    362 Richard Russell Building
                                                    75 Ted Turner Drive, SW
                                                    Atlanta, Georgia 30303
                                                    (202) 360-7746
                                                    lindsay.p.kolba@usdoj.gov
Case 18-70018-sms       Doc 209     Filed 03/08/21 Entered 03/08/21 14:16:05             Desc Main
                                   Document      Page 2 of 2



                                CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing United States
Trustee’s Withdrawal of Motion for an Order Directing the Appointment of a Chapter 11 Trustee
using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following parties who have appeared
in this case under the Bankruptcy Court’s Electronic Case Filing program:

Jonathan A Akins              jakins@swfllp.com
Shawn M. Christianson         schristianson@buchalter.com, cmcintire@buchalter.com
John A. Christy               jchristy@swfllp.com, amcrae@swfllp.com
David F. Cooper               dcooper@kkgpc.com
Edward F. Danowitz            edanowitz@danowitzlegal.com, kkropp@danowitzlegal.com
S. Nathaniel De Veaux         ndeveaux@kkgpc.com, kaaron@kkgpc.com
Evan Raymond Hanson           ehanson@danowitzlegal.com
Roy E. Manoll                 kdd@fbglaw.com
James W. Martin               james@hpmlawatl.com, natalie@hpmlawatl.com
Daniel D. Sparks              ddsparks@csattorneys.com, dan-sparks-9722@ecf.pacerpro.com
Kevin A. Stine                kstine@bakerdonelson.com, mparris@bakerdonelson.com,
                              kfurr@bakerdonelson.com

        I further certify that on this day, I caused a copy of this document to be served by e-mail
on the following parties at the e-mail address shown for each.

Cary Ichter            cichter@ichterdavis.com
Wesley Dowdy           wesley.dowdy@dukehospitality.com

                                                                    /s/
                                                     Lindsay P. S. Kolba
                                                     Georgia Bar No. 541621
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     362 Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, Georgia 30303
                                                     (202) 360-7746
                                                     lindsay.p.kolba@usdoj.gov




                                               -2-
